IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,579-02


                             EX PARTE JOEL MAGAÑA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2009CRN000331D1 IN THE 49TH DISTRICT COURT
                            FROM WEBB COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

murder and two counts of aggravated robbery and sentenced to seventy-five years’ imprisonment for

the murder and ten years’ imprisonment for each of the aggravated robbery counts, to be served

concurrently. The Fourth Court of Appeals reversed one of Applicant’s aggravated robbery

convictions, but affirmed the other two convictions. Magaña v. State, 351 S.W.3d 501 (Tex. App.

— San Antonio 2011).

        Applicant contends, among other things, that his appellate counsel rendered ineffective
                                                                                                       2

assistance because counsel failed to timely notify Applicant that his conviction had been affirmed

and failed to advise him of his right to petition pro se for discretionary review. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The trial court conducted a live habeas hearing at which Applicant, his mother and appellate

counsel testified. Based on that testimony, the trial court has entered findings of fact and conclusions

of law that appellate counsel failed to timely notify Applicant that his conviction had been affirmed

and failed to advise him of his right to petition for discretionary review pro se. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-10-00120-

CR that affirmed his conviction in Cause No. 2009CRN000331D1 from the 49th District Court of

Webb County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

        Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered: April 10, 2019
Do not publish